Title: To George Washington from Guy Carleton, 12 November 1783
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York 12th November 1783.
                  
                  The preparations for withdrawing His Majesty’s Troops from this place are so far advanced, that, unless some untoward accident should intervene, I hope it may be accomplished some days before the end of the present month; in all events, I propose to relinquish the Posts at Kings Bridge, and as far as McGowan’s pass inclusive on this Island, on the 21st Instant; to resign the possession of Herricks and Hampstead, with all to the Eastward on Long Island, on the same day; and, if possible, to give up this City, with Brooklyn, on the day following; and Paulus Hook, Denyces, and Staten Island, as soon after as may be practicable.  Your Excellency, however, will see the necessity of my making a reserve respecting the City of New York, that if any of our Ships should happen to want repairs, after the Town is evacuated, we shall still have a free and uninterrupted use of the Ship Yard, under the direction of such Officer as the Admiral shall appoint, as long as it may be requisite for that purpose.
                  Major Beckwith, my eldest Aid de Camp, who has the honor to be the Bearer of this letter, will communicate such other particulars as may be necessary for your Excellency’s further information.  I am, Sir, Your Excellency’s most obedient and most humble servant
                  
                     Guy Carleton
                  
               